Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 25, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

  161324                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 161324
                                                                    COA: 348831
                                                                    Allegan CC: 18-021494-FC
  DEREK JEFFREY MESHKIN,
            Defendant-Appellant.

  _____________________________________/

        On order of the Court, the application for leave to appeal the April 30, 2020
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief addressing: (1) whether the defendant
  was denied his constitutional right to present a defense by the exclusion of expert
  testimony that the complainant suffered from Reactive Attachment Disorder (RAD); and
  (2) whether the defendant was denied a fair trial by the prosecutor’s cross-examination of
  Albert Meshkin insinuating that the defendant had sexually assaulted his sister or sister-
  in-law, see People v Whitfield, 425 Mich 116, 128-134 (1986), and People v Dorrikas,
  354 Mich 303 (1958). The appellant’s brief shall be filed by October 25, 2021, with no
  extensions except upon a showing of good cause. In the brief, citations to the record
  must provide the appendix page numbers as required by MCR 7.312(B)(1). The appellee
  shall file a supplemental brief within 21 days of being served with the appellant’s brief.
  A reply, if any, must be filed by the appellant within 14 days of being served with the
  appellee’s brief. The parties should not submit mere restatements of their application
  papers.

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 25, 2021
           t0622
                                                                               Clerk